Title: From Thomas Jefferson to D’Yquem, 18 December 1787
From: Jefferson, Thomas
To: Yquem, M. d’



Monsieur
à Paris ce 18me. Decembre 1787.

N’ayant pas l’honneur de vous etre connu, c’est à votre bonté qu’il me faut avoir recours pour excuser la liberté que je prenne de m’adresser à vous directement. J’aurai besoin des petits approvisionnements de vin blanc de Sauterne pour ma consommation annuelle pendant ma residence en France, et meme après ma retour en Amerique, quand cet evenement aura lieu. Je sçai que la votre est des meilleures crues de Sauterne, et c’est de votre main que je prefererois de le recevoir directement, parce que je serai sur de le recevoir naturel, bon et sain. Permettez moi donc Monsieur de vous demander s’il vous reste encore de vos vins de Sauterne, premiere qualité, de l’année 1784. et si vous aurez la bonté de m’accomoder de deux cent cinquante bouteilles. Dans le cas que vous voulez bien me faire cette grace, j’oserois vous supplier de les faire emballer sous l’inspection de votre propre homme d’affaires. Votre traite sur moi à Paris pour le montant sera payée à vue: et Monsr. John Bondfeild, Consul de l’Amerique à Bordeaux recevra les caisses ou paniers, et me les fera passer. Accordez moi encore, s’il vous plait, la grace de votre permission de m’adresser à vous directement toutes les fois que j’aurai besoin d’un approvisionnement de vin blanc de Sauterne pour ma propre consommation, et d’agreer les assurances des sentiments de consideration avec lesquels j’ai l’honneur d’etre, Monsieur, votre très humble et tres obeissant serviteur,

Th: Jefferson

